UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4525


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TODD PHILLIP RADER, a/k/a Todd Phillip Radar,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:15-cr-00045-RLV-DCK-1)


Submitted:   February 28, 2017            Decided:   March 15, 2017


Before MOTZ, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James W. Kilbourne, Jr., DUNGAN, KILBOURNE & STAHL, PA,
Asheville, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Todd Phillip Rader, pursuant to a written plea agreement,

pled guilty to conspiracy to distribute and possess with intent

to     distribute       at    least     500       grams    of    methamphetamine,        in

violation of 21 U.S.C. §§ 846, 841(a)(1) (2012).                          The district

court sentenced Rader to 235 months of imprisonment and 5 years

of supervised release.               In accordance with Anders v. California,

386 U.S. 738   (1967),        appellate      counsel      has    filed    a   brief

asserting that there are no meritorious issues for appeal but

raising       several      claims     of   ineffective          assistance      of   trial

counsel and questioning whether the sentencing court erred by

relying on a drug quantity supported only by a confession Rader

made    while     under       the    influence      of    drugs.        Rader    filed    a

supplemental pro se brief in which he also challenged the use of

his confession to establish drug quantities.                            The government

elected not to file a response to the Anders brief.                             We affirm

the district court’s judgment.

       “The voluntariness of a statement is to be determined from

the totality of the circumstances, including the characteristics

of the defendant, the setting of the interview, and the details

of the interrogation.”               United States v. Pelton, 835 F.2d 1067,

1071     (4th    Cir.        1987)    (internal        quotation       marks    omitted).

Voluntariness         is       determined         by      examining      “whether      the

defendant’s will has been overborne or his capacity for self-

                                              2
determination        critically    impaired.”          Id.     at       1071    (internal

quotation     marks     omitted).         “[T]he     mere    fact       that    one    has

consumed [intoxicating substances] does not mean that he is so

intoxicated as to make his confession involuntary.”                             Boggs v.

Bair, 892 F.2d 1193, 1198 (4th Cir. 1989).                     Rather, there must

be evidence that the individual was “so intoxicated that his

confession was not the product of his rational intellect and

free will.”      Id.     “An appellate court must make an independent

determination on the issue of voluntariness.”                       Pelton, 835 F.2d

at 1072.      “Although the review of this ultimate issue is to be

independent,     the     district    court's        findings       of    fact    on    the

circumstances        surrounding    the     confession       are    to     be   accepted

unless clearly erroneous.”           Id.       We conclude that the district

court   did    not    err    in   relying      on   Rader’s     statement         to   law

enforcement officials detailing the quantity of drugs involved

in the instant offense.

     Turning    to     the   allegations       of   ineffective          assistance     of

trial counsel, unless an attorney’s ineffectiveness conclusively

appears on the face of the record, “[i]neffective assistance

claims are generally not cognizable on direct appeal.”                            United

States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).                            Instead,

such claims should be raised in a motion brought pursuant to 28

U.S.C. § 2255 (2012), in order to permit sufficient development

of the record.        United States v. Baptiste, 596 F.3d 214, 216 n.1

                                           3
(4th    Cir.   2010).     Because      the    record    does   not   conclusively

establish ineffective assistance of counsel, we conclude that

these claims should be raised, if at all, in a § 2255 motion.

        In accordance with Anders, we have reviewed the record in

this case, as well as Rader’s pro se supplemental brief, and

have found no meritorious issues for appeal.                   We therefore deny

counsel’s motion to withdraw from representation and affirm the

district court’s judgment.             This court requires that counsel

inform Rader, in writing, of the right to petition the Supreme

Court    of    the   United   States    for    further    review.       If   Rader

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Rader.

        We dispense with oral argument because the facts and legal

contentions     are   adequately    presented      in    the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                         4